DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 8/18/2021, with respect to claims
1-2 and 5-10 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-2 and 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 1, i.e. the previously objected to claim language, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 2, 5-8 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reason.
claim 9, i.e., the previously allowed claim language in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claim 10 depends, either directly or indirectly, from claim 9 and is therefore allowed for at least the same reason.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview
Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee

Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair
my.uspto.gov/pair/Private Pair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866 -17-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199
(IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                September 8, 2021